Citation Nr: 0837315	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  05-13 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a pruritic pretibial 
skin eruption disorder (a "skin disorder").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran had active service from February 1989 to July 
1989 and from January 1995 to March 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied entitlement to service connection for a pruritic 
pretibial skin eruption disorder.

The issue of entitlement to service connection for bilateral 
inguinal hernias is not before the Board because the veteran 
did not perfect his appeal on this issue, as explained in his 
VA Form 9 and letters dated in March and August 2004.


FINDING OF FACT

The veteran's currently diagnosed spongiotic dermatitis, 
manifested by pruritic pretibial skin eruptions, first 
manifested during active service.


CONCLUSION OF LAW

Service connection for spongiotic dermatitis is established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303(b) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran seeks service connection for a skin disorder that 
he contends had its onset while he served in the Air Force.  
Specifically, he describes pruritic pretibial skin eruptions 
which first manifested after a tour of duty in Turkey, while 
he was still in service.  He offers several theories as to 
the etiology of his skin disorder, including possible 
histoplasmosis contracted in Turkey, environmental factors 
related to service in the Persian Gulf theatre of operations 
and/or an adverse reaction to inoculations.

The best evidence of record, which consists of a histoplasma 
antigen immunoassay conducted by a private examiner in 
December 2003, as well as histoplasma antibody, urine 
antigen, and skin biopsy performed by VA in March 2008, have 
ruled out a diagnosis of cutaneous histoplasmosis.  Rather, a 
punch biopsy of a skin lesion in March 2008 returned a 
diagnosis of spongiotic dermatitis (eczema).  

The veteran disputes this diagnosis, but has offered no 
competent evidence of a different diagnosis.

While a VA examiner in March 2008 ruled out histoplasmosis 
exposure as a cause of the veteran's current skin disorder, 
the question remains as to whether the veteran's skin 
disorder first manifested in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 488, 494-97 (1997).  

The record shows that the veteran served in Incirlik, Turkey 
for 60 days on temporary active duty beginning in January 
1995, while serving as a reservist in the Air Force.  Service 
medical records do not show that the veteran received any 
type of medical treatment for a skin disorder or rash.  
Notably, he did not receive a separation examination.

Post-service, the record shows prescriptions for skin 
ointments beginning in October 2000, and the first clinical 
documentation of the veteran's currently manifested skin 
disorder in December 2003.  Notably, at the December 2003 
examination, the veteran described the onset of his skin 
disorder shortly after his arrival in Turkey.  Thus, the 
documentary evidence of record does not lend direct support 
to this service connection claim.

However, as noted by the Board in the December 2007 remand, a 
lay person is competent to report continuity of 
symptomatology of observable symptomatology, such as skin 
symptoms.  Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  The veteran has more or less consistently described 
that his pruritic pretibial skin eruptions first manifested 
within 10 days to two weeks after his return from Turkey.  
Additionally, a lay statement attests to personal observation 
of the veteran's leg sores since his tour of duty in Turkey.

With application of the doctrine of the benefit of the doubt, 
the Board is able to find that the veteran's currently 
diagnosed spongiotic dermatitis first manifested in service.

The Board observes that the veteran has consistently 
described his skin disorder as recurring pruritic pretibial 
skin eruptions.  These unique and readily identifiable 
features of his skin disorder have been diagnosed as 
spongiotic dermatitis.  In January 2008, a VA examiner 
commented "[i]n reviewing the record briefly and reviewing 
the veteran's specific comments, the skin eruptions did occur 
while the veteran was serving on active duty in Turkey."  
Thus, medical opinion supports a finding that the currently 
manifested skin disorder is the same disorder described by 
the veteran as first manifesting in service. 

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Based upon the evidence provided, the Board finds that any 
doubt should be resolved in favor of the veteran.  While 
there is some minor inconsistency regarding the veteran's 
recollections as to actual onset of his skin disorder, the 
Board has no basis to impeach the statements from the veteran 
and his lay witness describing recurring pruritic pretibial 
skin eruptions that have continuously manifested since the 
period of active service from January to March 1995.  The VA 
opinions of record do not fully address whether the currently 
manifested skin disorder first manifested in service, but the 
comment from the January 2008 VA examiner tends to support 
such a finding.  The extent of the skin disorder is not at 
issue before the Board at this time. 

In any event, the veteran's descriptions of his unique skin 
symptoms are now supported by a current diagnosis of 
spongiotic dermatitis.  With consideration of the evidentiary 
value that may be assigned to the veteran's lay descriptions 
under Jandreau, Layno and Barr, the Board resolves reasonable 
doubt in favor of the veteran and grants his appeal.  
38 U.S.C.A. § 5107(b).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.



ORDER

Service connection for spongiotic dermatitis is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


